DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to claims corrects previous claim objections and 112 rejections; therefore, previous claim objections and 112 rejections are withdrawn.

Allowable Subject Matter
Claims 15-28 and 30-32 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In regard to independent Claims 15 and 30, prior arts of records, either singularly or in combination, do not teach or suggest the combination of claimed elements including "an information processing method to be carried out by a terminal of a user, the user being included in a first group including a first plurality of users and a second group including a second plurality of users, the information processing method comprising: displaying a first image on a display region of the terminal, the first image including a first content from among one or more first contents exchanged between first terminals of the first plurality of users; displaying a second image including a third content on the display region of the terminal based on a first input of the user of the terminal with respect to the first content in the first image, the third content including (i) a second content among second contents transmitted and received among second terminals of the second plurality of users in the second group and (ii) first information relating to the first content in the first image, the second content being input as a reply to the first content by the user of the terminal after the first input and associated with the first content; and displaying a third image including the first content and not including the second content on the display region based on an input of the user of the terminal with respect to the third content including the first information and the second content in the second image displayed on the display region" when interpreted as a whole.
SADAHITO (JP 2014-96096 A, published on 05/22/2014) discloses a system and a method for performing a group chat in which messages are transmitted and received in a group to which a plurality of chat partners belong, and messages are displayed in a time series on the message screen, wherein 110b in FIG. 3/14/16 or 110f in FIG. 10 shows a message screen for a group chat of a group G2 to which four users, user A (the owner user), user B, user C, and user D (chat partners) belong (SADAHITO, FIGS. 3, 14, and 16, G2 in FIG. 7; ¶¶ [0026]-[0027], [0041]-[0042], and [0060]), and 110m in FIG. 10 or 110s in FIG. 13/15 shows a direct chat message screen between two users, “user A” and “user B”, belong to the group whose group ID is “G1”, which is a one-to-one chat (SADAHITO, G1 in FIG. 7; FIGS. 10, 13, and 15; ¶¶ [0042], [0061], [0104]-[0106], and [0119]).  SADAHITO further discloses that in response to a tap operation (see reference K1) for the icon E1 indicating the user B or a tap operation (see reference K2) for the balloon E2 is performed, the message screen for the user A and the user B to transmit/receive messages by direct chat is shown, wherein the message displayed on the balloon E2, i.e., a first content, is transmitted to the balloon F2 with an additional input text in a quotation/cited format shown in FIG. 10/13 (SADAHITO, E2 in FIG. 3/10 and F2 in FIG. 10/13; ¶¶ [0058], [0066]-[0067], and [0104]-[0106]).  SADAHITO also discloses that the balloon F2 (i.e., third content) including additional text, i.e., a second content, inputted in the text box F11 and text in the form of quoting the group chat message E2 (first content) (SADAHITO, E2 in FIG. 3/10/14; F2 in FIG. 10/13/15; ¶¶ [0063], [0067], [0086]-[0087] and [0107]), and the message screen of a direct chat shown in the area 110m/110s (second image) are messages, e.g., lower portion of F2 and F4 (second contents), transmitted and received between the user A and the user B, wherein F2 (third content) includes lower portion of F2 (second content) and upper portion of F2 (first information) relating to E2 (first content) in 110f/110b (first image) on 110a (a display region of the terminal) (SADAHITO, FIGS. 3, 10 and 13-15; ¶¶ [0061], [0104]-[0106], and [0119]).  SADAHITO further teaches that when a tap operation is performed on the tab E20 in 110s of FIG. 13 (second image), the user terminal switches (returns) to the display of the group chat message screen 110b in FIG. 14 (third image), which includes the first content E2 associated with the first information of third content in upper portion of the balloon F2 shown in 110s of FIG. 13 (SADAHITO, FIGS. 13-14; ¶¶ [0106] and [0108]-[0110]); and  when an operation, e.g., a left-to-right slide operation, for returning to the group chat message screen 110b in FIG. 3 (third image) is performed on the direct chat message screen 110s in FIG. 15 (second image), the user terminal 100 switches (returns) to the group chat message screen 110b in FIG. 3, which includes the first content E2 associated with the first information of third content in upper portion of the balloon F2 shown in 110s of FIG. 15 (SADAHITO, FIGS. 3 and 15; ¶¶ [0121]-[0124]).
Chen et al. (US 2016/0364368 A1, published on 12/15/2016) discloses a system and a method relating to user interface for displaying messages (Chen, ¶¶ [0001]-[0002]), wherein within the main chat room 400/602 (second image), a user may select with a pointer on message 404/414/606/608 in the S2 topic group (third content) to respond to message 404/414/606/608, and as soon as the user selects the sub-chat room for reply and the GUI program generates and displays the sub-chat room 402/604 (third image), wherein messages in the S2 topic group (third content) includes the message 404/606 posted in the main chat room (second content) and message 414/608 discussed in the sub-chat room (first information), which may not be completely visible; and also the displaying of the sub-chat room may be in response to a user request to reply/access to the first message within the sub-chat room (Chen, FIGS. 4 and 6; 514 in FIG. 5; ¶¶ [0033], [0041], and [0039]).  Chen further discloses main chat room 300B (second image) displays the message 302 (second content) and the reply message 318 (first information) included in third discussed topic messages (third content) in an integrated manner on the display region (Chen, FIG. 3; ¶ [0030]).
Kenjiro (WO 2016/001999 A1, published on 01/07/2016) discloses a system and a method for processing information (Kenjiro, ¶ [0001]), wherein a request for extracting past message and/or posting message includes determine whether or not to allow/permit accessing/posting/quoting/citing message among different communities (Kenjiro, ¶¶ [0052]-[0059] and [00139]-[0145]).  Kenjiro further discloses that selection button for accessing community by a user may be displayed actively when the community is allowed to be accessed by the user, e.g., Community 1, 2, and 5; otherwise, selection button may be displayed passively, e.g., Community 3 and 4 (Kenjiro, FIG.24; ¶ [0024]).
Cohen (US 2018/0302357 A1, filed on 06/21/2018) discloses a system and a method for processing electronic communications (Cohen, ¶ [0004]) to allow a participant (e.g., D, E, or H) in the second group (e.g., A, D, E, G, and H), which is not in the first group (e.g., A and G)  to join/register (to) the private chat session 535 (third image from first group chat session) with permission from participants A or G in the first group by interacting with control 533 shown in larger group session (second image from second group chat session), which integrate content from private chat session 535 (content from first group chat session) with content from larger group session (content from second group chat session) (Cohen, FIG. 5A; ¶¶ [0108]-[0109]).  Cohen further discloses that clicking/selecting one of links corresponding to a response to an anchor message in the private chat session will display private chat conversation (third image) and allow conversation to continue for the participants being permitted in the private chat session; and for other participants which are not permitted in the private chat session, only the anchor/quoted message is displayed (Cohen, FIG. 5A; FIGS. 10G-I; ¶¶ [0145]-[0146]). Cohen also discloses to allow users to switch between chat groups, dialogs, threads or conversations by activating a control on a particular message in the message window 320/520 (Cohen, FIG. 3/5A; ¶ [0072]), and by interacting with control 533 which integrate content from private chat session 535 (content from first chat group session between A and G) with content from larger group session (content from second chat group session among A, D, E, G, and H), participants in larger group session (second image from second chat group session) can access private chat session 535 (third image from first chat group session) when participants are permitted to join in the private chat session (Cohen, FIG. 5A; FIGS. 10G-I; ¶¶ [0108]-[0109] and [0145]-[0146]).
Harper et al. (US 2010/0037148 A1, published on 02/11/2010) discloses a system and a method for processing social communication information (Harper, ¶ [0005]), wherein the identity of the local user who groups the display regions is hidden from the remote users unless the local user chooses to make his or her identity known; when the remote user receives the message, the remote user may be able to ascertain that the message has been sent from the situated display but the identity of the local user may be hidden; and users local to the situated display are able to annotate content, send messages and group display regions whilst keeping their identity hidden from remote users (Harper, ¶¶ [0036]-[0037], [0040], and [0042]).
CHOI et al. (US 2014/0349627 A1, published on 11/27/2014) discloses a method and apparatus for displaying a message, wherein text messages are displayed so that a group text message and a non-group text message are differentiated, and text messages from different groups are also differentiated (CHOI, FIGS. 4A-C; ¶¶ [0052]-[0055]).  CHIO further discloses when a group of text message is selected, list items of the group text message may be displayed (CHOI, FIGS. 5A-D; ¶¶ [0058]-[0061]).
OH et al. (US 2014/0143684 A1, published on 05/22/2014) discloses a system and a method for processing message-based information (OH, ¶ [0003]), wherein a link symbol 706 indicating contextual association is attached to the word balloon 704 (first content), e.g., text “RE” is overlaid on a portion of the word balloon 704, which indicates the word balloon 740 has been replied with a new message (OH, 706 and 704 in FIG. 7; ¶¶ [0185]-[0187]).
SHMONO (US 2012/0011453 A1, published on 01/12/2012) discloses a system and a method for processing communication information (SHMONO, ¶¶ [0059]-[0060]), wherein when the user has touched the balloon 22 displayed on the field screen W1, a message details screen W2 that displays the latest message that has been posted by the following user corresponding to the balloon 22 that has been touched by the user is displayed (SHMONO, FIG. 8; ¶ [0146]).
Morton (US 2015/0363092 A1, published on 12/17/2015) discloses systems and methods for collaborative electronic communications (Morton, ABSTRACT), which enable seamless interaction between chat-based communications and post-based communications via a Promote To Post feature (Morton, FIGS. 16 and 20-21; ¶¶ [0090]-[0094]).
Sarafa et al. (US 2018/0159812 A1, filed on 12/06/2016) discloses techniques to visualize messaging flow (Morton, ABTSRCT), wherein at least portion of the quoted portion 360 may comprise a control empowering redirection of the message thread interaction display to the portion of the history of the message thread that corresponding to the original reception of the quoted message (Sarafa, ¶ [0072]).
However, closest arts of records, as discussed above, singly or in combination do not teach or suggest at least following features "displaying a second image including a third content on the display region of the terminal based on a first input of the user of the terminal with respect to the first content in the first image, the third content including (i) a second content among second contents transmitted and received among second terminals of the second plurality of users in the second group and (ii) first information relating to the first content in the first image, the second content being input as a reply to the first content by the user of the terminal after the first input and associated with the first content; and displaying a third image including the first content and not including the second content on the display region based on an input of the user of the terminal with respect to the third content including the first information and the second content in the second image displayed on the display region" when combining with all other limitations of the claim as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        
/REZA NABI/Primary Examiner, Art Unit 2175